 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1069 
In the House of Representatives, U. S.,

March 9, 2010
 
RESOLUTION 
Congratulating Willard S. Boyle and George E. Smith for being awarded the Nobel Prize in physics. 
 
 
Whereas breakthroughs in scientific research are the building blocks of a productive, competitive, and healthy society; 
Whereas the Nobel Prize is a prestigious international award administered annually by the Nobel Foundation in Stockholm, Sweden, and has since 1901 recognized the world's most outstanding achievements in physics; 
Whereas, on December 10, 2009, in Stockholm, Sweden, Willard S. Boyle and George E. Smith from Bell Laboratories in Murray Hill, New Jersey, were awarded the Nobel prize for physics for their invention of an imaging semiconductor circuit, the charge-coupled devise (CCD), in addition to Charles K. Kao from Standard Telecommunication Laboratories in Harlow, United Kingdom, and the Chinese University of Hong Kong in Hong Kong, China, for his work concerning the transmission of light in fibers for optical communication; 
Whereas Bell Laboratories in Murray Hill, New Jersey, is an internationally renowned research organization founded in 1925 by the American Telephone & Telegraph company (AT&T); 
Whereas a total of seven Nobel Prizes for physics have been awarded for work completed at Bell Laboratories; 
Whereas work at Bell Laboratories has led to the invention or advancement of such groundbreaking technologies as the transistor, photovoltaic cells, the laser, the UNIX operating system, and the CCD sensor; 
Whereas scientific leadership in the United States is made possible by robust investments in scientific research programs in both the public and private sectors; 
Whereas continued support of science research programs is indispensable to maintaining the Nation’s position as the global leader in technology and innovation; and 
Whereas the accomplishments of these scientists are significant achievements in the field of scientific research and further promote the United States among the world leaders in science: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates Willard S. Boyle and George E. Smith for being awarded the Nobel Prize in physics; and 
(2)recognizes Bell Laboratories in Murray Hill, New Jersey, as a contributor to leadership in scientific research and innovation in the United States. 
 
Lorraine C. Miller,Clerk.
